Citation Nr: 1028179	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  04-34 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for schizophrenia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran was afforded a 
May 2005 Travel Board hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is associated with the record.  
The Board remanded this claim in July 2006 for additional 
notification action.  Such action has been completed and the case 
is ready for appellate review. 

The issue of entitlement to service connection for posttraumatic 
stress disorder (PTSD) was also subject to the July 2006 Board 
remand.  The RO granted service connection for PTSD in September 
2009.  Since the rating action results in a complete grant of the 
benefit sought, this issue is no longer before the Board.  

The issues of service connection for jungle rot of the 
groin area and entitlement to total disability rating 
based upon individual unemployability (TDIU) have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The April 1992 RO decision denying service connection for 
schizophrenia is final.

2.  None of the new evidence associated with the claims file 
since the April 1992 RO denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for schizophrenia, or raises a reasonable 
possibility of substantiating the claim for service connection 
for schizophrenia.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for schizophrenia.  38 U.S.C.A. §§ 
5103, 5108, 5103A, 5107, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence added 
to the record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996).



Factual Background and Analysis

Numerous psychiatric treatment records are available dating from 
1990s through the present.  The records that include a 
schizophrenia diagnosis are VA treatment records from 
approximately 1998 through 2000.  However, these records do not 
suggest that any schizophrenia diagnosis is related to active 
service or initially manifested within a year of separation.  
Additionally, a VA treatment note, dated September 2002, referred 
to the schizophrenia diagnosis as erroneous.  Two VA examination 
reports from June 1998 and January 2009 showed that VA examiners 
did not find schizophrenia present upon psychiatric examination.   

The items associated with the record since the April 1992 RO 
decision are plainly "new."  Notwithstanding, they cannot be 
considered "so significant that they must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. § 3.156. 
The medical records do not show that the Veteran has a 
schizophrenia diagnosis that is related to service or initially 
manifested within a year of separation.  See Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 
53 (1992).  (Observing that evidence of the Veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military service).  
Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the April 1992 RO 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The petition to 
reopen for new and material evidence is denied.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a July 2007 letter.  The 
letter provided notice regarding the information and evidence 
necessary to substantiate a petition to reopen a previously 
denied claim for new and material evidence in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was 
afforded an opportunity to submit information and evidence before 
an agency of original jurisdiction as the appeal was subsequently 
readjudicated in a Statement of the Case issued in August 2009.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
Board further notes that an April 2007 letter contained notice 
concerning how a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board must ensure that the record is in substantial 
compliance with any prior remand instructions.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).  In July 2006, the Board remanded 
the appeal to provide the Veteran with notice about the 
information and evidence necessary to substantiate his petition 
to reopen in compliance with Kent, supra.  The RO/AMC sent the 
Veteran a July 2007 letter that substantially complied with the 
requested notification action.  The Board notes that the letter 
mistakenly listed September 2004 as the time of the last final 
decision.  However, the Board finds this error non-prejudicial 
since the record does not show that there are any outstanding 
records between April 1992 and September 2004 pertinent to the 
petition to reopen.  Additionally, the Veteran had knowledge the 
last prior denial occurred in April 1992 by receipt of the July 
2006 Board remand.  The Board finds that the record is in 
substantial compliance with its July 2006 remand instructions.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
The Veteran was not afforded a VA psychological examination for 
his claimed schizophrenia disability.  However, as the petition 
to reopen is denied, VA is not obliged to provide an examination.  
38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. Brown, 9 
Vet. App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not attach).  
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Petition to reopen a claim of service connection for 
schizophrenia is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


